Lyon, J.
By pleading the counterclaim under consideration, the defendant seeks to obtain, in this action of trespass, the benefit of secs. 3096-3100, B. S., commonly designated the “ Betterment Law.” Unless he can maintain *657Ms counterclaim under those sections, be cannot maintain it at all, for there is no rule of the common law which can be successfully invoked to uphold his claim. Oberich v. Gilman, 31 Wis. 497; 2 Kent’s Comm. 334. A perusal of the sections of the statute above cited will show conclusively that such a claim can only be made in an action of ejectment. This is too plain to require any analysis or discussion of the statute. The circuit court properly sustained the demurrer to the counterclaim.
By the Court.— Order affirmed.